Amended claims 57-71 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:  Applicants received an Office Action examining pharmaceutical composition claims, and amended all of the claims to be directed to a method of treating a tumor or preventing tumor re-growth and metastasis.  If both the pharmaceutical composition claims and method claims were originally presented for examination, a Requirement for Restriction would have been issued because the composition and method of treatment would have been deemed patentably distinct and related as product and process of using.  Here, the composition could be used in a method of producing a protein in vitro.

	Since Applicants have received an Office Action on the merits for the originally presented pharmaceutical composition invention, this invention is deemed to have been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 57-71 are withdrawn from consideration as being directed for a non-elected invention.  See 37 C.F.R. 1.142(b) and MPEP § 821.03.

	The amendment filed on August 22, 2022, which effectively cancels all claims drawn to the examined invention and presents only claims drawn to a different and distinct class of invention, is deemed to be non-responsive (MPEP § 821.03) and has not been entered.  The remaining claims are not readable on the examined invention because the currently claimed method is independent and distinct from the claims as examined.  Therefore, there are no examinable claims in the application.  Although Applicants amended the existing product claims rather than canceling them and replacing them with method claims, the effective result is the cancellation of the originally presented invention.

Since the above-mentioned amendment appears to be a bona fide attempt to reply, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD UNDER 37 CFR 1.136(a) ARE AVAILABLE but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY J LEITH whose telephone number is (313) 446-4874. The examiner can normally be reached Monday - Thursday 8:00 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MINDY BROWN can be reached on (571) 272-2813. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NANCY J. LEITH
Primary Examiner
Art Unit 1636


/NANCY J LEITH/Primary Examiner, Art Unit 1636